Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matter:
Oath/Declaration
Oath/Declaration has not been submitted by Applicant. For the Application to be deemed allowable, an Oath/Declaration form would be needed. Therefore, Applicant should submit this document.
Allowable Subject Matter
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a first wire and a second wire, the system comprising: a sensor unit configured for connection to the first wire; and an elongated resistive element comprising a first end configured for connection to the sensor unit and a second end configured for connection to the second wire, the elongated resistive element having a distributed resistance.”
Claims 2-15 are also allowed as they further limit allowed claim 1.
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 16,
“…the power line comprising a hot wire carrying in excess of 30,000 volts and another wire, the method comprising: measuring a voltage between the hot wire and the other wire with a voltage sensor in the sensor unit; measuring a current flow through one or more resistive 
Claims 17-20 are also allowed as they further limit allowed claim 16.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kiko et al. US 2013/0134998 - System for measuring electrical property of high or medium voltage power line in power distribution system, has elongated resistive element which is set with specific distributed resistance.
Nulty US 2016/0061862 - Sensor unit for sensing and measuring e.g. voltage-related property of medium voltage power line in power distribution system used in homes, has voltage sensor for measuring voltage at port indicative of voltage of power line.
Eriksen et al. US 2020/0328586 - Communication device for integrating power measurement, delivery and management, power safety, and automation control comprises a first contact is configured for electrical connection to a downstream power line.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867